Opinión concurrente y disidente del
Juez Asociado Señor Negrón García.
H-i
En lo sustantivo, primero, reiteramos que
[Z]os funcionarios del gobierno central o municipal en el poder no tienen derecho a usar el dinero público para su reelección; en este sentido, el Estado y la administración de turno no son sinónimos. Este criterio y rigor jurídicos de juzgar no son nuevo. Desde el voto disidente en P.P.D. v. Junta Revisora Electoral, 109 D.P.R. 464, 465 (1980), consignamos “nuestro deber judicial darle virtualidad y convertir en realidad el ideal legislativo de igualdad en el debate político”. (Enfasis en el original.) Hace mucho tiempo descubrimos que “[l]a igualdad es ingrediente medular del ideal de justicia que constantemente late en la Constitución. Por su naturaleza dinámica es susceptible de ma-nifestarse en diversas dimensiones”. (Enfasis suplido.) P.R.P. v. E.L.A., 115 D.P.R. 631, 633 (1984). P.P.D. v. Gobernador 1, 139 D.P.R. 643, 708-709 (1995), opinión concurrente.
*56Segundo, la divulgación y el proselitismo no debe conti-nuar girando contra el tesoro público.
El escalpelo judicial ha de usarse con mano firme para intentar erradicar permanentemente ese mal. La cuestión reclama reme-diar el malgasto y cristalizar la justa y auténtica aspiración de todo un pueblo que pide, quiere y merece la mejor, más recta y escrupulosa administración de sus fondos. No debe, pues, opa-carse la trascendencia del asunto principal (“issue”) ante nos. Se trata de millonarios recursos del pueblo que hacen mucha falta y que se desvanecen en la atmósfera de las ondas radiales, tele-visivas y el papel impreso. Grandes recursos económicos que, so pretexto de informar, se emplean en proselitismo partidista, en detrimento de hospitales, medicinas, escuelas, libros, vivien-das, seguridad pública, mejores salarios, etc. (Énfasis en el original.) P.P.D. v. Gobernador I, supra, pág. 712.

Tercero,

[l]a veda sobre gastos de difusión pública del Gobierno esta-blecida en el Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351, sólo es una prohibición y limitación estatu-tarias impuesta a los gastos gubernamentales de publicidad. Excepto por las disposiciones del Fondo Electoral, vale aclarar que la Ley Electoral de Puerto Rico prohíbe siempre el uso de fondos públicos para pagar anuncios político-partidistas. (Én-fasis en el original y escolio omitido.) P.P.D. v. Gobernador I, supra, pág. 715.
Cuarto, la legislación sobre la veda, antes mencionada, no eclipsa nuestra Constitución, "portaestandarte de una prohibición de rango superior y anterior a la veda estatutaria”. (Enfasis en el original.) P.P.D. v. Gobernador I, supra, pág. 717.

Quinto,

[e]n su sustrato, anunciar alegados logros (“compromisos cumplidos”), otras metas y proyectos, no es otra cosa que iniciar y llevar una campaña de reelección antes del período preelec-cionario en que se activa expresamente la veda electoral. Es enmascarar el proselitismo y utilizar impermisiblemente los fondos públicos para fines privados: reelección del incumbente y retención del poder del partido político. Semejante práctica *57debe suspenderse para siempre. (Énfasis en el original.) P.P.D. v. Gobernador I, supra, págs. 726-727.
Choca contra el esquema estatutario que rige y controla la facultad gubernamental de informar legítimamente a la ciudadanía según la Ley Núm. 141 de 29 de abril de 1949, enmendada por la Ley Núm. 52 de 6 de agosto de 1994 (3 L.P.R.A. sees. 946-947) y la Ley de Contabilidad del Go-bierno de Puerto Rico —Ley Núm. 230 de 23 de julio de 1974 (3 L.P.R.A.. secs. 283-283p)— que, como principio rector, impone a todo funcionario el deber de evitar gastos “extravagantes, excesivos e innecesarios”.

Sexto,

...desde 1974 la Asamblea Legislativa estableció permanente-mente el principio de austeridad en los gastos con fondos públi-cos y que éstos están sujetos al criterio de razonabilidad (no extravagantes, excesivos o innecesarios). En consecuencia, la legalidad de todo anuncio gubernamental también está sujeta a estos criterios legislativos; cualquier otra conclusión atentaría contra los principios más básicos de sana administración y con-tabilidad públicas. (Énfasis en el original.) P.P.D. v. Gobernador I, supra, pág. 735.

Séptimo,

[d]entro del concepto de la divulgación legítima que la buena administración gubernamental requiere, una cosa es el anuncio público sobrio y suficiente, y otra, muy distinta, el bombardeo publicitario. Esto último incide cuando lo primero se repite en los medios excesivamente. ...
En este sentido, además de los controles de formato y conte-nido de la Ley Núm. 52, supra —veraz, completo y objetivo (no político-partidista)— uno de los factores principales sujeto al eventual escrutinio judicial en la determinación de si anuncios subsidiados con fondos públicos cumplen con el criterio de ra-zonabilidad (no extravagantes, ni excesivos o innecesarios) ex-puesto en la Ley de Contabilidad del Gobierno de Puerto Rico, es el número de veces que se publican en los periódicos, revistas y folletos o se transmiten por la radio, televisión y cines. (Én-fasis en el original.) P.P.D. v. Gobernador I, supra, págs. 735-736.
Con vista a estos preceptos constitucionales, preceden-*58tes judiciales y leyes vigentes, en sus méritos, no procede el reclamo de que la decisión sólo tenga efectos prospectivos. Las variantes fácticas entre el caso de autos y los anterio-res no la convierten en una nueva regla.
rH I — I
Preocupa, sin embargo, que la mayoría otra vez pos-ponga la cuestión a base de que “[e]ste Tribunal todo lo que hizo fue emitir un injunction preliminar que, por su propia naturaleza, es de duración limitada ...” Opinión mayorita-ria, pág. 53. El argumento pasa por alto que los importan-tes pronunciamientos decisorios constitucionales y la razón de decidir mayoritaria constituyen Ley del Caso.
Argüendo que actuamos como tribunal en primera ins-tancia, ello no desnaturaliza nuestra condición de atalaya constitucional y foro de última instancia. No podemos ig-norar que, con carácter definitivo, ya adjudicamos la in-constitucionalidad de jure y fáctica de los anuncios, que son objeto del pleito, publicados por el Gobierno central. Al así hacerlo, resolvimos en contra de todas las defensas y los planteamientos formulados por los demandados. Since-ramente nos preguntamos, sobre esos extremos, ¿queda algo más que discutir y juzgar?
Esa adjudicación jurídico-constitucional y fáctica no es susceptible de ser descartada ni modificada por el ilustrado tribunal de instancia; ésta indefectiblemente gobierna su curso de acción ulterior.
HH 1 — 1
Procesalmente, la proyección futura de todo injunction no es suficiente razón ni justifica la abstención mayoritaria para resolver la cuestión de retroactividad. Si se acepta que la orden prohíbe a todos los funcionarios públicos y a *59sus sucesores, ¿no entraña ello precisamente el rasgo defi-nitorio de un injunction permanente?
Aducir, en estos momentos, un posible “injunction” per-manente es simplemente perder de vista que el 1ro de enero de 1996 entró en vigor la legislación sobre una veda electoral. Desde entonces, y por los próximos diez (10) me-ses, ese remedio extraordinario —caracterizado por su pe-rentoriedad o urgencia— no procede y es académico.
Para todo efecto práctico y decisorio, es innecesario ha-blar en esta etapa de “injunction” permanente. A menos, claro está, que se sostenga la tesis de que el tribunal de instancia debe posponer su consideración por diez (10) me-ses o dilucidarla ahora para emitirlo con vigencia y eficacia al otro día de celebrarse las elecciones generales, a saber, el miércoles 6 de noviembre de 1996. En resumen, la posibili-dad de discutir y ventilar el “injunction” permanente terminó. Si presumimos que no fuera académico, es obvio que los términos absolutos de nuestra decisión obligan al tribunal de instancia a emitirlo, sin nada más que discutir.
Queda sólo dirimir los posibles remedios económicos, a la luz de los reclamos y las defensas recíprocas que se ha-gan las partes.